IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                    OCTOBER 1997 SESSION
                                                  FILED
                                                  January 20, 1998

                                                 Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
STATE OF TENNESSEE,           )
                              ) C.C.A. No. 02C01-9512-CC-00364
     Appellee,                )
                              ) Crockett County
V.                            )
                              ) Honorable Dick Jerman, Jr., Judge
                              )
JACQUES SHERRON,              ) (Certified Question- Suppression)
                              )
     Appellant.               )



FOR THE APPELLANT:               FOR THE APPELLEE:

Charles S. Kelly                 John Knox Walkup
802 Troy Avenue                  Attorney General & Reporter
P.O. Box 802
Dyersburg, TN 38025-0507         Elizabeth T. Ryan
                                 Assistant Attorney General
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493

                                 Clayburn L. Peeples
                                 District Attorney General

                                 Larry Hardister
                                 Assistant District Attorney General
                                 110 S. College Street
                                 Trenton, TN 38382




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                             OPINION
       The appellant, Jacques Sherron, was indicted for possession of over .5

grams of cocaine with intent to sell or deliver, possession of marijuana, and

evading arrest. He filed a motion to suppress the evidence seized from his

house alleging that the warrant authorizing the search was insufficient upon its

face. The trial court overruled the motion. The appellant pled guilty to

possession with the intent to sell over .5 grams of cocaine, reserving the right to

appeal a certified question of law regarding the validity of the search warrant.

Upon review, we affirm the judgment of the trial court.



       The appellant contends that the warrant authorizing the search failed to

show the veracity of the confidential informant or the basis of his knowledge.

The state argues that the search warrant considered together with personally

observed information supplied by a police officer was sufficient evidence of

corroboration to validate the warrant.



       A trial court’s determination at a suppression hearing is presumptively

correct on appeal. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996) The

appellant has the burden of overcoming the presumption by showing that the

evidence preponderates against the trial court’s findings. Id. The Tennessee

Supreme Court has held that courts must utilize the two-pronged Aguilar/Spinelli

test in determining whether probable cause exists to issue a search warrant.

State v. Jacumin, 778 S.W.2d 430 (Tenn. 1989). Before a trial court may issue

a search warrant on the basis of information gained from an informant, the police

officer requesting the warrant must make a showing of the informant’s veracity

and of the informant’s basis of knowledge. Id. at 436. However, the Supreme

Court has stated that this two-prong test should not be applied hypertechnically




                                         -2-
and that independent police corroboration could make up deficiencies in either

prong of the test. Id.



       The affidavit at issue states in pertinent part:

              [A]ffiant has received information from a reliable and
              confidential informant and this information has proved to be
              reliable through first hand information of the affiant. This
              information being that the confidential informant has
              observed cocaine base (crack) in the possession of and
              being sold by Jacques Sherron in the above described
              dwelling within the past 72 hours. The affiant monitored a
              controlled buy from Jacques Sherron by the confidential
              informant. The evidence purchased was tested and found to
              be positive for cocaine base.


       The affiant - police officer monitored a controlled buy from the appellant.

The police officer testified that the informant had proven reliable in the past and

that he actually confirmed the informant’s veracity and basis of knowledge by

monitoring a buy from the appellant to the informant. This independent police

corroboration compensated for any alleged deficiency concerning the history of

the informant.



       This Court concludes that the search warrant was properly issued. The

appellant has failed to carry his burden. The items seized from his home were

not subject to suppression. The judgment of the trial court is affirmed.




                                           __________________________
                                           PAUL G. SUMMERS, Judge




                                         -3-
CONCUR:




___________________________
JOHN H. PEAY, Judge




___________________________
DAVID G. HAYES, Judge




                              -4-